In a coram nobis proceeding, defendant appeals from *802an order of the Supreme Court, Kings County, dated April 4,1968, which, without a hearing, denied the application without prejudice to renewal thereof if and when defendant is certified as sane. Appellant’s contention is that prior to pleading guilty to attempted burglary in the third degree in 1959 he was informed by the court that his plea would be treated as if it were a plea to a misdemeanor charge. Order affirmed (People v. Booth, 17 N Y 2d 681). Bel do eh, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.